--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Greektown Superholdings 8-K [grktwn-8k_031812.htm]
 
Exhibit 10.1


Greektown Superholdings, Inc. and Athens Acquisition LLC
Minority Rights Term Sheet


 
Economic Rights and Transfer Provisions
Put
●
Non-transferable put right for all current Greektown stockholders until 12/31/13
or six months after closing, whichever is later
  ● $90/share on an unconverted basis   ● No credit for post-signing accrued and
unpaid dividends   ●  No “MFN”   ● As specified in “Waiver and Release”
below,  receipt of put right by Brigade and SG subject to that party’s execution
of a waiver of all existing claims against Athens and Greektown and all related
persons/entities. Receipt of the put shall not be permitted if any such claims
have been asserted prior to the time of purported exercise. To receive the put
right, Brigade and SG must execute the waiver within 10 business days following
the date that Athens has consummated the purchase of ~75% of the Greektown
shares under the existing purchase contracts.   ● Upon both (i) the closing of
the three executed securities purchase agreements and (ii) board control of
Greektown by Athens, Athens represents and warrants that it will own and retain,
until all put rights have been exercised or expire, at least $145 million in
Greektown securities, based on the purchase price paid by Athens for those
securities.   ● Only current stockholders will have third party beneficiary
rights under the agreement to enforce the put right.
Short-Form Merger
●
If Athens owns more than 90%, Athens covenants to effect a short-form merger
under Delaware law.
Call
●
No call
Tag
●
Applies only to sales of equity
Drag
●
Drag with no minimum price
  ● No drags if related party transaction; drag must be arm’s-length negotiation
with a bona fide third party
Preemptive Right
●
Preemptive Rights last until Athens effects a short-form merger.
  ● Preemptive rights apply to (i) all equity issuances and (ii) any debt
issuances to Athens and/or its affiliates.
Right of First Refusal
●
No ROFR
Conversion
●
Put price adjusts downward to the extent a shareholder has converted preferred
shares into common shares

Waiver and Release
●
Greektown must release all existing claims against Athens and related
persons/entities.
  ● To receive its put right, SG must release all existing claims against
Greektown and its directors and Athens and related person/entities; no
disparagement and no claims to third parties regarding released party or related
to Greektown related matters; release will provide that sole remedy in long-form
merger is appraisal.   ● To receive its put right, Brigade must release all
existing claims against Greektown and its directors and Athens and related
persons/entities; no disparagement and no claims to third parties regarding
released party or related to Greektown related matters; release will provide
that sole remedy in long-form merger is appraisal.   ● Athens must release all
existing claims against Greektown, SG and Brigade (contingent on above
releases).   ● Athens and Greektown indemnify Greektown directors, and if
indemnification is not available, provide contribution; Athens controls defense
and settlement.   ●  No waiver/release of claims for performance under
agreement.

 
 
 

--------------------------------------------------------------------------------

 
 
 
Corporate Governance
Independent Board Representation
●
Initial independent director and such director’s initial successor will be
selected from existing Greektown Board, to be chosen by Athens.
  ● Following resignation or removal of initial successor, Athens will propose
an independent replacement director (with no previous or existing ties to
Athens, Gilbert or their respective affiliates) and minority will have a veto
right over that proposed appointment. If vetoed, Athens proposes another
independent replacement director until an independent director that is
acceptable to the minority is identified.   ● The independent director maintains
veto right over certain matters (see below) until Athens effects a short-form
merger; if no specified independent per above, then balance of independent
directors make decision by majority vote.
Minority Shareholder Veto Rights
●
Veto rights last until Athens effects a short-form merger
  ● Veto rights apply as follows:
o     Related party/affiliate transactions above a specified threshold
(including payment of any management fee by Company to Athens), other than
issuances offered proportionately to all shareholders.
o     Changes to organizational documents that would disproportionately affect
the minority shareholders v. Athens.
  ● Veto rights do not apply to changes in connection with financings that are
offered proportionately to all shareholders.   ●  No veto rights for Short-Form
Merger affected by Athens/Greektown once Athens owns more than 90%
 
Other

Information
●
Greektown will remain an SEC registrant until Athens affects a short-form
merger, except with the approval of the independent director (or the minority of
independent directors, if there is no specified independent director then
serving)
Transition/ Refinancing
●
Subject to MGCB approval, Athens may meet with management, discuss transition
matters with management, and participate in refinancing discussions with
lenders.
Rights Agreement
●
Board will terminate Rights Agreement and reverse the December 30, 2012 Bylaw
amendments upon execution of agreement providing for the minority rights
described above.

 
[Signature page follows.]
 
 
 

--------------------------------------------------------------------------------

 
 
ATHENS ACQUISITION LLC
               
By:
/s/ Matthew Cullen
 
Name:
   
Title:
   

 
 
GREEKTOWN SUPERHOLDINGS, INC.
               
By:
/s/ Freman Hendrix
 
Name:
   
Title

 
 

--------------------------------------------------------------------------------



